Anderson, J.,
delivered the opinion of the court.
Appellant, Moody Williams, was indicted and convicted in the circuit court of I)e Soto county of the crime of manufacturing intoxicating liquors, and sentenced to the penitentiary for a term of two years, from which he prosecutes this appeal.
Appellant was arrested at night without a warrant, and placed in jail at Hernando, the county site of De Soto county, where he remained until the next morning. On the next morning, which was Sunday, either before or about daylight, the appellant was taken out of jail *473while handcuffed, and placed in an automobile and carried to his home, about seven miles south of Hernando, by the sheriff and four other officers, who were armed. On reaching his premises he pointed out to the officers parts of what appeared to be a still, on which appellant confessed he had manufactured two gallons of whisky, which had been found the day before in Hernando in the possession of one Greer. The search of appellant’s premises was. made without a search warrant, and the evidence shows, under such circumstances as that it cannot be said that he consented to such search. The corpus delicti of which appellant was indicted and convicted consisted of the act of manufacturing intoxicating liquors. The only evidence of the corpus delicti in this case aliunde the confession of the appellant consisted of the evidence of the officers as to finding the still on appellant’s premises, which, as stated above, was the result of the search of his premises without a warrant. It is contended on behalf of appellant that the evidence in the case is insufficient under the law to sustain the verdict.
This court has held many times, and' the rule is probably universal in the United States, that the body of the crime charged against a defendant cannot be proven alone by his own confession of guilt. Sam v. State, 33 Miss. 347; Stanley v. State, 82 Miss. 498, 34 So. 360; Murray v. State, 104 Miss. 296, 61 So. 315; Barron v. State, 111 Miss. 231, 71 So. 374; Rayborn v. State, 115 Miss. 730, 76 So. 639; Patterson v. State (Miss.), 90 So. 2. This principle grew out of the fact that a considerable number of persons, if permitted, for one cause or another will confess guilt of imaginary and not real crimes.
The only evidence in this case corroborating the confession of the appellant as to the body of the crime is the fact that there was found on appellant’s premises parts of a still by means of which he stated he manufactured whiskey which had been found in the possession of one Greer in Hernando the day before. The facts *474with reference to the finding of the still were testified to alone by the officers who made the search of appellant’s premises without a search warrant. Appellant objected to this evidence because it had been acquired in violation of section 23 of our Constitution, and therefore under section 26 of our Constitution it could hot be used against him, because so to use it would amount to forcing appellant to give evidence against himself.
In Tucker v. State (Miss.), 90 So. 845, it was held that where a defendant was charged with the unlawful making of intoxicating liquors, the officers making the search of his, home and premises without a search warrant, whose testimony was based alone on what they saw in his home and on his premises in making such search, such evidence of the officers could not be used against the defendant, because a conviction on such testimony violated section 23 of our Constitution, guaranteeing the people against unreasonable searches and seizures, and that clause of section 26 of our Constitution guaranteeing a defendant in a criminal case against self-incrimination. It was held in the Tucker Case-that there was no difference in principle in forcing a defendant to speak against himself by word of mouth and in forcing by an unlawful search the secret things of his home to give evidence against him; that in either case his constitutional guaranty against self-incrimination would be violated.
Stripped of this corroborating evidence thus obtained, appellant’s conviction stands alone on his own confession, and it follows that the court below should have excluded the state’s evidence and directed a verdict of not guilty.
Reversed, and judgment here discharging the defendant.

Reversed.